Case 2:18-cv-00139-GJQ-MV ECF No. 77, PageID.861 Filed 03/11/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF MICHIGAN
                                    NORTHERN DIVISION
                                 __________________________

STANLEY L. GIBBS #162140,

                 Plaintiff,                                                  Case No. 2:18-CV-139

v.                                                                           HON. GORDON J. QUIST

TODD BASTAIN, et al.,

            Defendants.
__________________________/

                 ORDER ADOPTING REPORT AND RECOMMENDATION

        This is a civil rights action brought by state prisoner Stanley L. Gibbs pursuant to 42 U.S.C.

§ 1983. On August 28, 2020, U.S. Magistrate Judge Maarten Vermaat issued a Report and

Recommendation (R & R), recommending that the Court grant in part and deny in part Defendants’

motion for partial summary judgment based on Plaintiff’s failure to exhaust his administrative

remedies. (ECF No. 63.) As explained by the magistrate judge, Plaintiff alleges 45 claims in his

complaint. (Id. at PageID.776-781.) The magistrate judge recommends that the Court find

Plaintiff failed to exhaust claims 7, 8, 10, 14-17, 30, and 40-43. The magistrate judge also

recommends that the Court dismiss claims numbered 18-22 under the Court’s screening authority. 1

Plaintiff has filed objections. (ECF No. 64.) Defendants have responded. (ECF No. 65.)

        Upon receiving an objection to the R & R, the district judge “shall make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made.” 28 U.S.C. § 636(b)(1). This Court may accept, reject, or modify any

or all of the magistrate judge’s findings or recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ.


        1
           The magistrate judge also recommends that the Court dismiss claims numbered 14-17 under its screening
authority. However, the Court will dismiss those claims for failure to exhaust.
Case 2:18-cv-00139-GJQ-MV ECF No. 77, PageID.862 Filed 03/11/21 Page 2 of 3




P. 72(b). “The objections must be clear enough to enable the district court to discern those issues

that are dispositive and contentious.” Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995) (citing

Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 508–09 (6th Cir. 1991)). A general

objection that fails to specify the issues in contention equates to no objection. Id.

       Here, Plaintiff first argues that he exhausted all of his administrative remedies because he

filed grievances through Step III. This vague statement does not specifically object to any portion

or specific finding in the 31-page R & R. The magistrate judge determined that Plaintiff did not

file grievances on several claims. For example, the magistrate judge found that Plaintiff did not

file any grievance alleging libel and slander. (ECF No. 63 at PageID.796.) Plaintiff’s objection

does not adequately address any of the magistrate judge’s findings. Therefore, Plaintiff’s general

objection amounts to no objection.

       Plaintiff also argues that he raised the issue of retaliation during his misconduct hearings.

As the magistrate judge adequately explained, the record establishes that Plaintiff failed to raise

the issue of retaliation at the misconduct hearings or when he appealed the misconduct. On at least

one occasion, Plaintiff did not even attend the misconduct hearing. (Id. at PageID.801.) Plaintiff

has not identified any specific retaliation claim that he raised at a misconduct hearing and on

appeal. Nor has Plaintiff cited any evidence to support his allegation.

       Accordingly, IT IS HEREBY ORDERED that the August 28, 2020, Report and

Recommendation (ECF No. 63) is adopted as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendants’ motion for summary judgment (ECF No.

52) is granted in part and denied in part. Plaintiff’s claims numbered 7, 8, 10, 14-17, 30, and

40-43 are dismissed without prejudice.




                                                  2
Case 2:18-cv-00139-GJQ-MV ECF No. 77, PageID.863 Filed 03/11/21 Page 3 of 3




       IT IS FURTHER ORDERED that Plaintiff’s claims numbered 18-22 are dismissed with

prejudice pursuant to this Court’s screening authority under 28 U.S.C. §§ 1915(e)(2), 1915A; 42

U.S.C. § 1997e(c).

       Plaintiff’s claims numbered 1-6, 9, 12, 13, 23-28, 31-37, 44, and 45 remain in this case.



Dated: March 11, 2021                                        /s/ Gordon J. Quist
                                                            GORDON J. QUIST
                                                      UNITED STATES DISTRICT JUDGE




                                                3
